Smith, Justice.
A Cobb County jury found the appellant, William Harold Smith, guilty of the murder of John Maffley. Smith received a life sentence. He raises one issue on appeal. We affirm.1
Smith and Maffley shared a room at the Kennesaw Inn in Kennesaw, Georgia, while working on a roofing contract in Canton, Georgia. The Kennesaw Police, responding to a call from the Inn on the night of February 10, 1984, found Smith seated on a chair in the room, and Maffley lying on a bed in the room, wounded by a gunshot. Upon seeing the police, Smith told them that he had shot Maffley.
The police officers involved testified that Smith told them that he had shot Maffley on a dare during a drunken argument. They saw no sign of a struggle in the room at the Inn. Smith testified at trial that Maffley pointed a gun at him when he refused to allow Maffley to take the roofing company truck into Atlanta to buy marijuana. He claimed that he shot Maffley with his own pistol to prevent Maffley *82from shooting him first.
Decided June 24, 1986.
James D. Stokes, for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, Nicolette S. Templer, Assistant District Attorneys, Michael J. Bowers, Attorney General, J. Michael Davis, Staff Assistant Attorney General, for appellee.
1. We find the evidence sufficient to support the jury’s verdict under the standard established in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The appellant contends that the trial court’s instruction on mutual intention to fight denied him a fair trial by impermissibly shifting the burden of proof on the issue of self-defense to the defendant.
The appellant’s trial counsel, however, requested the instruction to which his appellate counsel now objects.2 We find no error. House v. State, 252 Ga. 409, 412 (314 SE2d 195) (1984).

Judgment affirmed.


All the Justices concur.


 The crime was committed on February 10, 1984. The Cobb County jury returned its verdict of guilty on May 24, 1984. A motion for new trial was filed June 20, 1984. The transcript of evidence was filed March 28, 1985. A motion for new trial was amended on November 27, 1985 and overruled December 31, 1985. Notice of appeal was filed January 9, 1986. The record was docketed in this Court on February 17, 1986 and was argued on April 14, 1986.


 After charging the jury, the trial court noted that the defense counsel had requested, in a charge conference, the charge that the court had given on mutual combat.